Citation Nr: 1013120	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
kidney disability, and if so, whether the reopened claim may 
be granted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
brain tumor, and if so, whether the reopened claim may be 
granted.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of post-operative atelectasis, claimed as 
residuals of a cerebral vascular accident, and if so, 
whether the reopened claim may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 4, 1975 to May 
7, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claims 
for a kidney disability, a brain tumor, and residuals of 
post-operative atelectasis (collapse of part or all of a 
lung), claimed as residuals of a cerebral vascular accident, 
has been received, and the merits of the Veteran's brain 
tumor claim is addressed below.  However, with regard to the 
Veteran's post-operative atelectasis and kidney disability 
claims, the Board has determined that further development is 
warranted before the claims may be adjudicated.  
Accordingly, these issues are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
further development before the claims are readjudicated.  VA 
will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In a decision issued in February 2003, the RO denied 
service connection for a kidney disability, brain tumor, and 
the residuals of a cerebral vascular accident (addressed as 
post-operative atelectasis below).  Following receipt of 
notification of those determinations, the Veteran did not 
perfect his appeal, and the decision became final.

2.  Evidence received since the prior denial includes 
treatment records from the Veteran's 1975 post-service 
kidney surgery, as well as the Veteran's testimony that he 
suffered an incident requiring his lungs to be re-inflated 
as the result of his 1975 surgery and that his brain tumor, 
when discovered, was determined to be approximately 25-
years-old, thereby relating its onset to service.

3.  The medical evidence of record does not relate the onset 
of the Veteran's brain tumor to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
kidney disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for the 
residuals of post-operative atelectasis, claimed as a 
cerebral vascular accident, is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  

3.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
brain tumor is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  

4.  The criteria for service connection for a brain tumor 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

As to the reopening of the Veteran's service connection 
claims, the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

With regard to the underlying merits of the Veteran's brain 
tumor service connection claim, VA's notice requirements 
were satisfied by a letter issued in October 2006, which was 
sent prior to the issuance of the rating decision on appeal 
and explained the criteria for establishing service 
connection.  Regarding VA's duty to assist, the Board finds 
that all relevant facts have been properly developed and 
that all available evidence necessary for equitable 
resolution of the issue dispositively addressed in this 
appeal has been obtained.  The Veteran's service, private, 
and VA treatment records are of record.  Moreover, the 
Veteran has not identified any relevant, available evidence 
that has not been obtained, and the Veteran also testified 
at a hearing before the undersigned Veterans Law Judge.  The 
Veteran has not been afforded a VA examination with regard 
to his brain tumor service connection claim; however, the 
Board finds that an examination was not warranted as the 
evidence of record fails to show that the Veteran's brain 
tumor, diagnosed many years after service, manifested in or 
was related to service.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  New and Material Evidence

In December 2006, the RO declined to reopen the Veteran's 
claims for service connection for a brain tumor, a kidney 
disability, and residuals of post-operative atelectasis 
(referred to and claimed by the Veteran as residuals of a 
cerebral vascular accident).  The claims had previously been 
denied in February 2003, which decision became final after 
the Veteran failed to appeal.  A previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claims were originally denied because the 
evidence failed to show that the Veteran's claimed 
disabilities either began in or were otherwise attributable 
to service.  

With regard to the Veteran's kidney disability claim, the 
evidence submitted since the time of the prior service 
connection denial includes treatment records from the 
Veteran's left kidney surgery and related hospitalization in 
August and September of 1975.  This medical evidence 
reflects that the Veteran sought treatment for left flank 
pain, which was diagnosed as indicative of a left kidney 
disability, approximately three months after the Veteran's 
discharge from service.  The Board finds that this evidence, 
coupled with service treatment records reflecting the 
Veteran's complaints of left back pain in service and the 
Veteran's hearing testimony that his kidney pain began in 
service, relates to previously unestablished facts necessary 
to substantiate the Veteran's claim and therefore serves as 
a basis to reopen the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992) (evidence is presumed credible for the 
limited purpose of determining its materiality).  
Accordingly, this evidence is considered both new and 
material, and the Veteran's kidney disability service 
connection claim is therefore reopened.  

With regard to the reopening of the Veteran's service 
connection claims for a brain tumor and post-operative 
atelectasis residuals (claimed as residuals of a cerebral 
vascular accident), at his Board hearing the Veteran 
testified that he suffered an episode requiring his lung to 
be re-inflated after his post-service kidney operation and 
that because this incident was proximately due to treatment 
for his kidney disability, which he contends is service-
related, he should receive service connection for the 
residuals of this incident, as well.  The Veteran further 
testified that his brain tumor, diagnosed in approximately 
2001, was determined to be approximately 25-years old when 
it was diagnosed, thereby relating the onset of his tumor to 
service.  The Board notes that the Veteran's contentions are 
new, as they were not of record at the time of the initial 
denial of his claim.  Furthermore, when presumed credible 
for the limited purpose of reopening the Veteran's claims, 
they present a basis for relating his claimed disabilities 
to service and therefore relate to  previously unestablished 
facts necessary to reopen the Veteran's claims.  See Justus 
v. Principi, 3 Vet. App. at 512; see also Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (a lay person is competent to 
report symptoms based on personal observation when no 
special knowledge or training is required).  Accordingly, 
this evidence is considered both new and material, and the 
Veteran's service connection claims are therefore reopened.  

II.  Reopened Service Connection Claims

As referenced above, the Veteran contends that his brain 
tumor began in service, thereby entitling him to service 
connection for this disability.
 
In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The medical evidence of record reflects that the Veteran was 
diagnosed with a suprasellar brain mass in February 2001.  
VA treatment records reflect the Veteran reported 
experiencing that his headache symptoms and pattern had 
changed in the three months prior February 2001, at which 
time he was scheduled to undergo an MRI of his brain, the 
results of which were interpreted to reveal a suprasellar 
mass.  However, none of the medical evidence of record, 
including the Veteran's multiple subsequent VA MRI's 
monitoring the Veteran's suprasellar mass, reflects an 
opinion that the Veteran's brain tumor, when discovered, was 
approximately 25-years old, or that the brain tumor began in 
1975 during the Veteran's one month of service.  Moreover, 
there is nothing in the Veteran's service treatment records 
to suggest that the Veteran's brain mass began in service, 
as no neurologic complaints were recorded during service, 
and a dental health questionnaire completed during service 
reflects that the Veteran denied experiencing any 
convulsions, dizzy spells, a growth, or a tumor.

Thus, the Veteran's brain tumor was first diagnosed in 2001, 
approximately 26 years after the Veteran's discharge from 
his one-month period of service.  [The record indicates the 
Veteran was discharged from service because of his 
"intolerance of social intimacy, eccentricity, and 
interpersonal discomfort" which "interfered with success in 
training" and made him "a poor risk for further military 
service."]  The Board notes that a claim for service 
connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran has 
not presented any medical opinion linking the onset of his 
brain tumor to service.  

The Board notes its consideration of the lay evidence of 
record when adjudicating this claim, including his hearing 
testimony that his brain tumor, when initially diagnosed, 
was assessed as approximately 25 years old.  (Indeed, the 
Board's consideration of this lay evidence predicated the 
reopening of the Veteran's claim, as discussed above.)  
However, the medical evidence of record fails to reveal any 
opinion regarding the age of the Veteran's tumor and 
reflects that the Veteran reported experiencing a change in 
his headache symptomatology and some visual impairment only 
a few months before the tumor was discovered.  Furthermore, 
Veteran has not reported, nor do his service treatment 
records reflect, that he experienced the symptoms of his 
brain tumor in service.

Thus, given the fact that the Veteran does not report 
experiencing the symptoms of his brain tumor in service, his 
tumor was diagnosed many years after service, the Veteran is 
not competent to diagnose himself to have a brain tumor, and 
there is no medical opinion of record linking the Veteran's 
brain tumor to service, a basis for service connection has 
not been presented, and the Veteran's appeal is therefore 
denied.


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
kidney disability is reopened, and to this extent the 
Veteran's appeal is granted. 

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for the 
residuals of post-operative atelectasis, claimed as 
residuals of a cerebral vascular accident, is reopened, and 
to this extent the Veteran's appeal is granted. 

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
brain tumor is reopened, and to this extent, the Veteran's 
appeal is granted. 

Service connection for a brain tumor is denied.


REMAND

In his recent Board hearing, the Veteran testified that he 
experienced the symptoms of his kidney disability during 
service and that his kidney disability continued to progress 
after his discharge from service in May 1975, resulting in 
his left kidney surgery and related hospitalization from 
August to September 1975.  The Veteran further testified 
that after his kidney surgery was performed, he experienced 
a medical emergency requiring his lung to be re-inflated and 
heart restarted.

The Veteran's enlistment report of medical history reflects 
that he affirmed having a history of kidney stones or blood 
in his urine, and the examining physician noted that the 
Veteran passed a renal calculus (kidney stone) in 1970, with 
no reoccurrence or indication that the Veteran had a kidney 
stone at that time.  Moreover, the Veteran's enlistment 
examination report reflects that his abdomen and viscera 
were assessed as clinically normal, and no kidney 
abnormalities were noted.  The Veteran's service treatment 
records include a denial of any liver or kidney trouble in 
an April 1975 dental health questionnaire and an April 1975 
record reflecting the Veteran's complaint of left back pain, 
which was assessed as musculoskeletal and ligamental in 
origin.

Admission records from Harris Hospital reflect that the 
Veteran was admitted in August 1975 as a transfer from 
Johnson County Memorial Hospital where he had been treated 
for severe left flank pain.  The Veteran reported that he 
had a history of episodes of left flank pain occurring when 
he was 7, 12, 18, and 20, accompanied by hematuria (blood in 
urine).  The Veteran's dismissal summary reflects that the 
Veteran underwent surgery on his left kidney (a Foley Y-V 
pyeloplasty, left).  The report noted the Veteran's post-
operative course to be remarkably uneventful, with the 
exception of post-operative atelectasis (partial lung 
collapse), which responded in 24 hours to intermittent 
positive pressure breathing and coughing.  Chest x-rays 
taken post-operatively revealed some pulmonary vascular 
congestion.

The Board finds that given the evidence reflecting the 
Veteran reported left back pain in service, his reports of 
experiencing pain relating to his kidney condition in 
service, and his treatment for left flank pain in August 
1975 (approximately three months after service) which was 
diagnosed as a left kidney disability requiring surgery, a 
VA examination is warranted to determine whether the 
Veteran's left kidney disability initially manifested in 
service.  Furthermore, the examination should also address 
whether the Veteran has any residual disability related to 
his post-operative atelectasis. 

Additionally, the Veteran's August 1975 treatment records 
from Johnson County Memorial Hospital (located in Cleburne, 
Texas, according to the Veteran's hearing testimony), for an 
apparent 8-day period, should be obtained, as they may 
reflect further evidence regarding the onset of the 
Veteran's kidney disability.

Furthermore, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain the Veteran's VA 
treatment records from May 2008 to the 
present.

2.	With any assistance necessary from the 
Veteran, obtain copies of the Veteran's 
August 1975 treatment records from 
Johnson County Memorial Hospital, 
reportedly in Cleburne, Texas, if 
available.

3.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
(1) whether the Veteran's kidney 
disability, for which he underwent 
surgery in August 1975, began in or is 
otherwise attributable to service, and 
(2) whether the Veteran has any 
residual impairment from the post-
operative atelectasis that he 
experienced after his 1975 kidney 
surgery. 

	The claims file must be provided to the 
examiner for 	review in conjunction 
with the examination, and such 	review 
should be noted in the examiner's report.

	After reviewing the file, including (1) 
the Veteran's enlistment examination 
noting the Veteran's history of kidney 
stones but finding no evidence of 
kidney pathology at entrance to 
service, (2) the Veteran's report of 
left back pain in an April 1975 
treatment record and denial of any 
kidney or liver trouble in an April 
1975 dental health questionnaire, (3) 
the Veteran's August 1975 treatment for 
left flank pain and corresponding left 
kidney surgery, as well as his post-
operative atelectasis noted in his 
discharge summary, the examiner should 
render an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
any currently diagnosed kidney 
disability began in service or is 
otherwise attributable to service.  The 
examiner should also render an opinion 
as to whether the Veteran has any 
residual disability resulting from his 
post-operative atelectasis.

	The examiner should provide a complete 
rationale for 	any opinion given.  If 
the examiner determines that a 
	medically-sound opinion cannot be 
reached, it is 	requested that an 
explanation as to why that is so be 
	included. 
 
4.	Following completion of the above, the 
RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board  of Veterans' Appeals



 Department of Veterans Affairs


